831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Paul J. FLOWERS, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
Appeal No. 87-3161
United States Court of Appeals, Federal Circuit.
September 4, 1987.

Before NIES, Circuit Judge, COWEN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Proctection Board, Docket Number CH07528610669, sustaining petitioner's suspension and demotion is affirmed on the basis of the administrative judge's opinion.